Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner’s amendments below have been made to correct minor grammatical errors.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Amended Paragraph 44 filed August 1, 2022, line 9, replace the word “approximately” with the word –approximate--.
In the Claims:
Claim 26, line 10, replace the phrase “an approximately z-shape locking element” with the phrase – an approximately z-shaped locking element--.
Claim 31, line 19, insert the word –wherein—before the phrase “the surface of the bolt.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Gramss et al. (US-7377559) fails to disclose that the locking element has an inwardly curved tab defined at an end thereof.  The examiner can find no motivation to modify the device of Gramss et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 26, Gramss et al. (US-7377559) fails to disclose that the locking element 26 is approximately z-shaped.  The locking element 26 of Gramss et al. is approximately U-shaped.  Gramss et al. does include a component 72 that is approximately z-shaped, however, this component does not engage the locking reception 22 on the first actuation sub-assembly.  Portion 74 of component 72 engages component 54 of the second actuation sub-assembly.  The examiner can find no motivation to modify the device of Gramss et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 31, Gramss et al. (US-7377559) fails to disclose that the flap locking device comprises a concave end tab such that the concave end tab fully engages a locking groove of the first actuation sub-assembly.  Gramss et al. discloses that the first actuation sub-assembly includes a locking groove 22, however, the locking groove is fully engaged by a wire spring element 26, and not a concave end tab.  The examiner can find no motivation to modify the device of Gramss et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 11, 2022